Citation Nr: 0503806	
Decision Date: 02/11/05    Archive Date: 02/22/05

DOCKET NO.  02-13 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1976 to May 1980.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a October 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The case was forwarded to the Board.  In May 
2003, the Board REMANDED this claim to the RO for additional 
development, including a VA psychiatric examination with 
opinions and conclusions regarding the veteran's diagnosis 
and stressor or stressors supporting the diagnosis, as well 
as to insure compliance with the provisions of the Veterans 
Claims Assistance Act of 2000.  That development was 
completed, and the case was returned to the Board. However, a 
review of the December 2003 VA examination report and the 
March 2004 addendum revealed inconsistent diagnoses regarding 
the veteran's PTSD. Therefore, the Board finds that a new VA 
examination is warranted under the circumstances.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND 

The veteran contends that she currently suffers from PTSD as 
a direct result of being assaulted for sexual purposes during 
service.  The service medical records are negative for any 
findings of an incident as described by the veteran.  Her 
service personnel file showed that the veteran's evaluations 
consistently classified her performance as satisfactory until 
she was discharged in May 1980.  

Post-service private medical reports show that the veteran 
was hospitalized four times between November 1984 and March 
1985 for psychiatric related reasons.  During a period of 
hospitalization that commenced on January she reported that 
an enlisted female had raped her during her time in service.  
These records also show that during a subsequent 
hospitalization period the veteran also reported a similar 
pre-service incident of personal assault.  Post-service 
medical reports showed that the veteran continued to 
experience and received treatment for psychiatric related 
problems after her last hospitalization discharge in March 
1985. 

A post-service VA medical report from May 2000 noted that the 
veteran gave a history of being raped in 1978 at a military 
base.  The veteran applied for VA benefits for service 
connected PTSD in June 2000.   She stated that she was 
assaulted by a fellow airman while on active duty.  The 
veteran stated that the incident took place in her room in 
the dormitory at Dryess Air Force Base in Texas, where she 
was stationed.  She claimed that the assault occurred 
sometime around the end of 1978 or the beginning of 1979.  
She did not remember the exact date, but was able to recall 
other relevant details surrounding the incident.  The veteran 
described the assailant as a friend who had visited her 
quarters in the past.  Finally, she stated that she never to 
spoke to anyone about what happened until she was 
hospitalized in January 1985.  

At the RO's request for additional information, the veteran 
identified the assailant by her full name on February 2001.  
She again described the assault as she had previously done in 
her application for VA benefits.  The report of contact noted 
that the veteran was reluctant to name her attacker because 
she feared retaliation.  She also related feelings of shame.  
The veteran further stated that she experienced behavioral 
changes following the in-service assault, to include changes 
in her eating habits, as well as in her relations with other 
military personnel.  

In support of her claim, the veteran submitted a January 2002 
statement from a post-service private physician who stated 
that he was treating the veteran for major depression and 
PTSD.  Moreover, she submitted a February 2001 statement from 
a private licensed professional counselor who stated that she 
had been treating the veteran since October 1999.  The 
counselor stated that based on the clinical information and 
test results, the veteran had a diagnoses of major depressive 
disorder, recurrent, moderate; PTSD and a personality 
disorder otherwise not specified, with schizo and avoidant 
traits.   

Additionally, a lay statement submitted by a retired Air 
Force sergeant who supervised the veteran during service, 
stated that he observed the veteran's behavior and attitude 
completely change sometime in the fall of 1978.  He stated 
that the veteran became very distant and withdrawn.  She 
suddenly became very quiet and then very loud and demanding.  
For instance, he recalled an incident in which the veteran 
fought with her superior officer and refused to follow 
orders.  He stated that he had to intervene on her behalf to 
persuade the veteran's superior officer not to punish her.  

On December 2003 the veteran underwent a VA examination.  The 
examiner provided a firm diagnosis of: (1) PTSD from assault 
for sexual purposes by enlisted female in the veteran's 
dormitory with the only evidence being the veteran's 
testimony.  The examiner indicated in his report that he had 
interviewed and examined the veteran, reviewed the entire C 
file and Air Force records and DD-214 in preparation for the 
evaluation.  Thereafter on March 2004, pursuant to the RO's 
request, the examiner provided an addendum to the December 
2003 examination report.  In this addendum he concluded that 
there was no factual basis for a diagnosis of PTSD and/or 
maladies sexuellment transmissibles (MST).   He based his 
opinion on a history that largely differed from that which 
was summarized in his prior VA exam report.  Again, the 
examiner indicated that he had reviewed the entire C file and 
Air Force records and DD-214 in preparation of the addendum.  

The undersigned is troubled by the fact that the VA 
psychiatrist who performed the examination and submitted the 
addendum noted above provided a diagnosis of PTSD after 
examining the veteran and then, without further examination, 
indicated shortly thereafter in an addendum that the veteran 
did not meet the diagnostic criteria for the disability at 
issue.  Moreover, the latter assessment was based upon   
history that was significantly different than that which was 
obtained upon the earlier VA psychiatric examination.  It is 
also quite pertinent to point out that there is a lay 
statement from a service supervisor that corroborates a 
change in the veteran's behavior after the alleged stressor 
occurred, and earlier competent evidence in the file that the 
veteran has been diagnosed with PTSD.  However, there is 
still no competent opinion linking PTSD to a verified in-
service stressor.  

In view of the foregoing, it is the Board's judgment that 
there is a duty to provide the veteran with a new VA 
psychiatric examination, which includes a nexus opinion, to 
be performed by a VA psychiatrist other than the one who 
conducted the December 2003 examination.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  

The evaluation must include a complete history, to include 
any sexual abuse or assault that occurred prior to and during 
service.  It is also pertinent to note that, with respect the 
veteran's claim of PTSD due to an alleged personal assault 
during service, the Court has stressed the necessity of 
complete development of the evidence if a PTSD claim is based 
on an alleged personal assault.  See Patton v. West, 12 Vet. 
App. 272, 276 (1999). In Patton, the Court pointed out that 
there are special evidentiary development procedures for PTSD 
claims based on personal assault contained in VA ADJUDICATION 
PROCEDURE MANUAL M21-1, Part III, 5.14(c) (Feb. 20, 1996), 
and former MANUAL M21-1, Part III, 7.46(c)(2) (Oct. 11, 
1995).  The RO should ensure that there has been full 
compliance with the cited law.

The RO must also assure compliance with the applicable 
requirements of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106- 475, 114 Stat. 2096 (2000) (VCAA).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO must assure compliance with 
the applicable requirements of the VCAA.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.326 (2003).  The RO's attention 
is directed to Quartuccio v. Principi, 
supra, pertaining to the amended version 
of 38 U.S.C.A. § 5103(a), which requires 
that the Secretary identify for the 
veteran which evidence the VA will obtain 
and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to her claim for entitlement to 
service connection for PTSD, of the 
impact of the notification requirements 
on the claim.  The veteran should further 
be requested to submit all evidence in 
her possession that pertains to her 
claim.

The RO should also ensure compliance with 
special evidentiary development 
procedures for PTSD claims based on 
personal assault contained in VA 
ADJUDICATION PROCEDURE MANUAL M21-1, Part 
III, 5.14(c) (Feb. 20, 1996), and former 
MANUAL M21-1, Part III, 7.46(c)(2) (Oct. 
11, 1995).

2.  The RO should arrange for a VA 
psychiatric examination, with a different 
psychiatrist from the one who examined 
the veteran on December 2003, to 
determine the nature, severity and 
etiology of any psychiatric disability 
that may be present, to include PTSD.  
Any diagnosis should conform to the 
fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders 
(DSM-IV).  The examiner is requested to 
identify the diagnostic criteria, 
including the specific stressor or 
stressors supporting the diagnosis.  The 
claims file must be made available to and 
reviewed by the examiner.  It is 
imperative that an opinion is obtained 
that is based upon a complete review of 
all of the relevant evidence in the 
claims file, to include post-service 
private medical records of February 2001 
and January 2002, the July 2003 lay 
statement, and the VA examination report 
and addendum.  The evaluation must 
include a complete history, to include 
any sexual abuse or assault that occurred 
prior to and during service.  

Following the review of all of the 
relevant evidence in the claims file, a 
detailed medical and psychiatric history, 
the mental status examination and any 
tests that are deemed necessary, the 
examiner should opine whether it is at 
least as likely as not (50 percent or 
more likelihood) that any psychiatric 
disability that may be present, to 
include PTSD, began during service or is 
causally linked to any incident of the 
veteran's service, to include an alleged 
sexual assault.  Any opinion expressed 
must be accompanied by a rational.  If 
the examiner finds it impossible to 
provide any part of the requested opinion 
without resort to pure speculation, he or 
she should so indicate.

3.  Thereafter, the RO should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim. 

4.  Then, the RO should readjudicate the 
veteran's claim for entitlement to 
service connection for PTSD, to 
specifically include consideration of 
Manual M21-1, Part II, 5.4(c) and Patton 
v. West, 12 Vet. App 272 (1999).   If the 
benefit sought on appeal remains denied, 
the veteran should be provided with a 
Supplemental Statement of the Case (SSOC) 
with consideration of any evidence 
obtained since the issuance of the SSOC 
in June 2004.    

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).
 

 



 Department of Veterans Affairs


